DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10, 12-16, 18, 21, 22, 24, 25, 57, 60-64, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reply to the rejection of record, applicant points to the amendment to claims 57 and 60, reciting that the antigen is 100 amino acids. Applicant states that currently claimed 100 amino sequence is defined and renders the previous rejection moot.
Applicant’s amendments to the claims and arguments have been fully considered, but are found unpersuasive. Claims 57 and 60 have been amended to require a first composition comprising at least one immunogenic polypeptide “at least 100 amino acids in length” from a tumor or pathogen antigen and a second composition comprising an mRNA that encodes the least one immunogenic polypeptide that is at least 90% identical to the at least one polypeptide comprised within the first composition. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-10, 12-16, 18, 21, 22, 24, 25, 57, 60-64, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
In reply to the rejection of record, applicant points to the amendment to claims 57 and 60, reciting that the antigen is 100 amino acids. Applicant states that currently claimed 100 amino sequence is defined and renders the previous rejection moot.
Claims 57 and 60 have been amended to require a first composition comprising at least one immunogenic polypeptide “at least 100 amino acids in length” from a tumor or pathogen antigen and a second composition comprising an mRNA that encodes the least one immunogenic polypeptide that is at least 90% identical to the at least one polypeptide comprised within the first composition. 
Contrary to applicant’s assertion, the sequence structure of the instant polypeptide and mRNA construct encoding the polypeptide that is at least 90% identical to the polypeptide are undefined and indistinct. Comparison between an unknown structure order and another to determine whether they are “at least 90% identical” is indeterminable. An amino acid sequence order, essential for comparison and determination of whether another amino acid sequence order is “at least 90% identical”, as required by the instant claims, is not provided. A reference amino acid sequence order, to determine whether another amino acid sequence order is “at least 90% identical”, is an essential element of the invention as evidenced by the instant claim recitations and as defined at least in paragraph [0151] of the instant published disclosure, USPgPub 2018/0125952, of record.  
The instant polypeptide and mRNA construct encoding the polypeptide that is at least 90% identical to the polypeptide are also required to be immunogenic, for inducing antigen-
The applicable standard for the written description requirement can be found in MPEP
§ 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d
1886 (CAFC 2004). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is no disclosure of sufficient characteristics of the claimed genus of materials encompassed by the first and second compositions to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed compositions.

The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus materials encompassed by the first and second compositions claimed.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus,” or by the establishment of "a reasonable structure-function correlation.” Such correlations may be established "by the inventor as described in the specification,” or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant  were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies).
The instant claims do not meet the written description provision of 35 U.S.C. 112, first paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7-10, 12-14, 16, 18, 21, 22, 25, 57, 60-64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky (USPgPub 2012/0328655) and Fotin-Mleczek et al. (WO 2010/037539, cited in the IDS). Both references of record.
In reply to the rejection of record, applicant argues that nowhere does Dubensky suggest the use of a purified mRNA. 
Applicant’s arguments and a review of the teachings of Dubensky have been fully considered, but are found unpersuasive because Fotin-Mleczek et al. satisfies this requirement, see claims 1, 8-10, and 14 (for example).
Paragraphs [0434-0436] of the instant published disclosure, USPgPub 2018/0125952 (of record), characterize the “at least one purified mRNA”, as claimed in claims 57 and 60, as free and not associated with any complexation agent; and/or formulated with a cationic compound (instant claim 25); and/or complexed with a lipid. Therefore, the immunostimulating mRNA construct of Fotin-Mleczek et al., comprising all of the instant requisite features for inducing innate and adaptive immune responses against tumors and/or antigens upon administration, are encompassed within the instant “at least one purified mRNA”, as required by instant claims 57 and 60.
One of ordinary skill in the art prior to the effective filing date of the instant invention, would have been motivated to have substituted the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the purified mRNA construct of Fotin-
Mleczek et al. to elicit or enhance an innate and adaptive immune response to tumors and/or pathogens with potent adjuvanting properties, see page 1, lines 11-26; page 4, line 30 to page 5,

0018, and 0053-0058, for example] of Fotin-Mleczek et al. 
One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for substituting the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the purified mRNA construct of Fotin-Mleczek et al. because both the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky and the mRNA-complexed construct of Fotin-Mleczek et al. only produce the encoded immunogenic (tumor or pathogen) peptide until the mRNA transcription is terminated and subsequently degraded, see paragraphs [0185 and 0353] of Dubensky. In addition, one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for substituting the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the purified mRNA construct of Fotin-Mleczek et al. because Fotin-Mleczek et al. teach that the immunostimulatory mRNA component may be selected from viral RNA, see page 11, lines 10-11 and page 46, lines 1-3.
Applicant argues that the instant invention provides two advances over Dubensky: (1) the use of purified mRNA and (2) the prime-boost order is required to be an immunogenic polypeptide followed by the mRNA. 
Applicant’s arguments and the teachings of Dubensky have been fully considered, but are found unpersuasive. Regarding (1), the use of purified mRNA is satisfied by Fotin-Mleczek et al. Motivation and reasonable expectation of success for substituting the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the mRNA construct of 
Regarding (2), Dubensky describe priming with a protein antigen and boosting with a self-inactivating, integration-defective lentiviral (RNA) vector encoding the same antigen the animals had been primed within Example 4. Dubensky clearly teach priming with an immunogenic polypeptide and boosting with an RNA encoding the same immunogenic polypeptide used in the priming composition, as instantly claimed. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Applicant opines that the skilled artisan could not have predicted whether the claimed invention would have succeeded based on the cited art. Applicant points to Example 1 of the instant application regarding the surprising finding that a prime-boost with ovalbumin and an mRNA encoding ovalbumin resulted in significant IFN-γ secretion in splenocytes and increased tumor protection.
Applicant’s arguments have been fully considered, but are found unpersuasive. In Figure
4A, Dubensky shows a synergistically increased IFN-γ response in animals that had been administered a boosting composition comprising a non-transcriptionally active RNA construct encoding an immunogenic protein after being primed with the same immunogenic protein. Fotin-
Mleczek et al. clearly demonstrate decreased tumor growth upon administration of an mRNA
vaccine encoding tumor antigenic peptides complexed with a cationic or polycationic compound, see page 20, lines 1-14; page 45, lines 17-30; Example 6; and Figures 2-4. Therefore, the mRNA of Fotin-Mleczek et al. provides an effective immune response in vitro and in vivo. No surprising . 
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky and Fotin-Mleczek et al. as applied to claims 5, 7-10, 12-14, 16, 18, 21, 22, 25, 57, 60-64, and 66  above, and further in view of Hoge et al. (USPgPub 2014/0200261, of record).
Applicant incorporates all of the arguments presented against Dubensky and Fotin-Mleczek et al. and asserts that Hoge fails to cure the deficiencies.
In reply, there are no deficiencies for Hoge to cure and the rejection is maintained for reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/            Primary Examiner, Art Unit 1648